DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Amendment
Acknowledgment is made of applicant's Amendment, filed 07-20-2015. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 16, and 25 has/have been amended, and claim(s) 1-25 remain(s) pending in the application.

Claim(s) 1-3, 5, 7, 16-18, 20, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 20110149645 A1, in view of Lim, US 20140117301 A1.

As to claim 1, Liu discloses a method for improved linearity (see Liu Para [0004]) of a phase change memory (PCM) cell structure (see Liu Fig 5), the method comprising: 

constructing a PCM stack (see Liu Fig 5 Refs 506-522) including a plurality of PCM layers (see Liu Para [0034]) each having a different crystallization temperature (see Liu Para [0040]) over the bottom electrode; and 
forming a top electrode (see Liu Fig 2 Ref 524) over the PCM stack, wherein 
the crystallization temperature varies in an ascending order from the bottom electrode to the top electrode (see Liu Para [0040]).

Liu does not appear to explicitly disclose
forming a heating element in direct contact with a top surface of the bottom electrode; 
forming a surface of a resistive liner in direct contact with only a top surface of the heating element; and 
the PCM stack directly contacting a top surface of the resistive liner

Lim discloses 
forming a heating element in direct contact with a top surface of the bottom electrode (see Lim Fig 4k Ref 140); 
forming a surface of a resistive liner (see annotated image of Lim Fig 4k below) in direct contact with a only top surface of the heating element (see Lim Fig 4k Ref 182); and 
the PCM stack directly contacting a top surface of the resistive liner (see Lim Fig 4k Ref 184).


    PNG
    media_image1.png
    465
    771
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Liu, may incorporate particular elements to aid in the joule heating of phase change memories, as disclosed by Lim. The inventions are well known variants of phase change memories with particular materials selected, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lim’s attempt to reduce crosstalk (see Lim Para [0042]).

As to claim 2, Liu and Lim disclose the method of claim 1, wherein 
each of the plurality of PCM layers includes a Ge--Sb--Te (germanium-antimony-tellurium or "GST") alloy (see Liu Para [0038]).

As to claim 3, Liu and Lim disclose the method of claim 1, wherein 
the plurality of PCM layers includes four layers (see Liu Fig 5 Refs 506-522).

As to claim 5, Liu and Kim discloses the method of claim 1, wherein 
a width of the heating element is less than a width of the bottom electrode (see Lim Fig 4k Ref 140).

As to claim 7, Liu and Lim disclose the method of claim 1, wherein 
the different crystallization temperatures are achieved by doping and/or different material content (see Liu Para [0040]).

As to claim 16, Liu and Lim disclose a semiconductor structure (see Liu Fig 5) comprising:
a bottom electrode (see Liu Fig 5 Ref 504) disposed over a substrate (see Liu Fig 5 Ref 502);
a heating element disposed in direct contact with a top surface of the bottom electrode (see Lim Fig 4k Ref 140); a resistive liner having a surface (see annotated image of Lim Fig 4k above) disposed in direct contact with a only top surface of the heating element (see Lim Fig 4k Ref 182);
a phase change memory (PCM) stack (see Liu Fig 5 Refs 506-522) including a plurality of PCM layers (see Liu Para [0034]) each having a different crystallization temperature (see Liu Para [0040]) disposed over the bottom electrode, the PCM stack directly 
the crystallization temperature varies in a descending order within a portion or an entirety of the PCM stack (see Liu Para [0040]).

As to claim 17, Liu and Lim disclose the semiconductor structure of claim 16.
Claim 17 recites substantially the same limitations as claim 2. 
All the limitations of claim 17 have already been disclosed by Liu and Lim in claim 2 above.

As to claim 18, Liu and Lim disclose the semiconductor structure of claim 16.
Claim 18 recites substantially the same limitations as claim 7. 
All the limitations of claim 18 have already been disclosed by Liu and Lim in claim 7 above.

As to claim 20, Liu and Lim disclose the semiconductor structure of claim 16, wherein
the descending order is from the top electrode to the bottom electrode (see Liu Para [0040]).

As to claim 25, Liu and Lim disclose a semiconductor structure (see Liu Fig 5) comprising: 
a bottom electrode (see Liu Fig 5 Ref 504) disposed over a substrate (see Liu Fig 5 Ref 502); 

a resistive liner having a surface (see annotated image of Lim Fig 4k above) disposed in direct contact with only a top surface of the heating element (see Lim Fig 4k Ref 182); 
a phase change memory (PCM) stack (see Liu Fig 5 Refs 506-522) including a plurality of PCM layers (see Liu Para [0034]) each having a different crystallization temperature (see Liu Para [0040]) disposed over the bottom electrode, wherein each of the plurality of PCM layers includes a Ge-Sb-Te (germanium-antimony-tellurium or "GST") alloy (see Liu Para [0038]), the PCM stack directly contacting a top surface of the resistive liner (see Lim Fig 4k Ref 184); and a top electrode (see Liu Fig 2 Ref 524) disposed over the PCM stack, wherein 
the crystallization temperature varies in an ascending order from the bottom electrode to the top electrode (see Liu Para [0040]).

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 20110149645 A1 and Lim, US 20140117301 A1, in view of Cheng, US 20120326111 A1.

As to claim 4, Liu and Lim discloses the method of claim 3, wherein 
the first layer includes germanium (Ge) content of less than 20% (see Liu Para [0025]; Doped layers have less than 20% Ge), the second layer includes Ge content of between 20-40% (see Liu Para [0058]), and other layers include different Ge contents (see Liu Para [0025]).

Liu and Lim do not appear to explicitly disclose
the third layer includes Ge content of between 40-70%, and the fourth layer includes Ge content of greater than 60%.

Cheng discloses the third layer includes Ge content of between 40-70%, and the fourth layer includes Ge content of greater than 60% (see Cheng Para [0041]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Liu and Lim, may incorporate particular chemistries, as disclosed by Cheng. The inventions are well known variants of phase change memories with particular materials selected, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Cheng’s attempt to prevent undesired transformations (see Cheng Para [0009]).

As to claim 19, Liu and Lim disclose the semiconductor structure of claim 16.
Claim 19 recites substantially the same limitations as claim 4. 
All the limitations of claim 19 have already been disclosed by Liu, Lim, and Cheng in claim 4 above.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 20110149645 A1 and Lim, US 20140117301 A1, in view of Brightsky, US 20150243884 A1.

As to claim 6, Liu and Lim disclose the method of claim 5, wherein 
the resistive liner is employed for oxidation prevention.

Liu and Lim do not appear to explicitly disclose resistance drift correction.

Brightsky discloses resistance drift correction (see Brightsky Para [0007]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Liu and Lim, may incorporate particular elements into a phase change device electrode, as disclosed by Brightsky. The inventions are well known variants of phase change memories with particular materials selected, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Brightsky’s attempt to control electrical path formation (see Brightsky Para [0007]).

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 

The amendment do not appear to overcome the presented prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/18/2022